Citation Nr: 1112756	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for residuals of L4-5 laminectomy, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1973 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In August 2009, the Veteran presented testimony before the undersigned.  A transcript of that hearing was prepared and has been included in the claims file for review.  At that time, the Veteran submitted additional evidence, along with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased rating for his residuals of L4-5 laminectomy.  The Board has determined that additional development is required before it can adjudicate the Veteran's claim.  

First, it does not appear that all relevant treatment records have been obtained and added to the claims file.  The Veteran has submitted private outpatient records from Dr. Moore dated through July 2009.  In a September 2005 record, the Veteran reported that he received treatment from Dr. Jim Johnson, an orthopedist.  Additionally, in October 2008, the Veteran noted that he previously sought treatment from Dr. Holden.  The record also reflects that the Veteran receives treatment for his lumbar spine disability at VA.  The most recent VA treatment records associated with the claims file are from January 2008.  Although the Veteran testified that he no longer seeks treatment from VA, it is conceivable that he might have sought treatment since his Board hearing in August 2009.  Complete records corresponding to all of this reported treatment (both VA and non-VA) could bear upon the Veteran's claim, and efforts should be made to obtain these records prior to a Board decision.

Second, the record indicates that the Veteran has applied for Social Security Administration (SSA) disability benefits.  Specifically, Dr. Moore drafted a September 2009 statement to both VA and SSA which describes the Veteran's lumbar spine disability and its effect on his employability.  The claims file does not reflect that SSA records have been requested.  As these records are constructively of record, an attempt must be made to secure them on remand. 

Third, the above-cited September 2009 statement from Dr. Moore asserts that the Veteran is unable to work due to his service-connected lumbar spine disability, and the Veteran has testified that his back disability was a significant factor in his decision to stop working in 2006.  See Board hearing Tr. at 5-6.  The Veteran has therefore raised the issue of a total disability rating for compensation based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability); see also Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  The United States Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  As such, future adjudication of the Veteran's claim should include the issue of TDIU, in accordance with the holding in Rice.

Moreover, while the Veteran was afforded a VA examination in July 2007 addressing his lumbar spine disability, the examination report does not contain a discussion of the impact of this disability on his ability to obtain or maintain gainful employment.  Additionally, at the August 2009 Travel Board hearing, the Veteran testified that his low back disorder had worsened since that examination.  Specifically, the Veteran asserted that he has increasing difficulty getting out of bed, utilizes a can to ambulate long distances, and experiences shooting pain in his lower extremities with every step.  See Board Hearing Tr. at 11-13.  He also described experiencing incapacitating episodes once or twice per month.  Id. at 14.  In light of the foregoing statement and testimony, the Board finds that an additional VA examination which addresses the current severity of his lumbar spine disability, to include whether such disability renders him unable to secure or follow a substantially gainful occupation, is necessary prior to appellate adjudication of this issue.  38 U.S.C.A. § 5103A(d) (West 2002); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide written authorization, with full address information, for all private treatment providers who have treated him for his lumbar spine disability.  He should specifically be requested to fill out such forms for Dr. Jim Johnson and Dr. Holden.

2.  After securing any necessary release forms, all records of medical treatment which are not currently associated with the Veteran's claims file should be requested.  These search efforts must include contacting the Boise VAMC for all records dated since January 2008.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.
3.  Obtain from SSA copies of any decision regarding any claim for SSA disability benefits and copies of the record upon which any such claim was decided.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.  In accordance with 38 C.F.R. § 3.159(e), the Veteran must be notified of any inability to obtain these records.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination for the purpose of determining the current severity of his service-connected lumbar spine disability.  The Veteran's VA claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Any pain, weakened movement, excess fatigability or incoordination on movement should be noted in the examination report.  

(a)  The examiner should describe whether pain significantly limits functional ability during flare-ups or upon prolonged use of the lumbar spine.  The examiner should also comment on the nature, duration, and severity of any flare-up of lumbar spine pain.

(b)  The examiner should also identify any neurologic symptoms associated with the Veteran's service-connected lumbar spine disability, and whether the Veteran has had any incapacitating episodes during the past 12 months.

(c)  Finally, the examiner is requested to provide an opinion as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected lumbar spine disability.  
A report of the examination should be prepared and associated with the claims file.  The examiner is requested to explain any opinion provided, and to include supporting references to the Veteran's medical record.

5.  Thereafter, readjudicate the issue on appeal, to include the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

